Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed June 10, 2022 in response to the Office Action of March 10, 2022 is acknowledged and has been entered. 
	The claim amendment and Applicant’s argument overcome the 102 and 103 rejections set forth in the Office Action of March 10, 2022. 
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference, Gromada et al., US 2019/0367631 A1,  were owned by, or subject to an obligation of assignment to, the same entity as Regeneron Pharmaceuticals, Inc. not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention. 
 
	Since prior art does not teach/suggest the elected species (as shown below) which has a SP of -CH2-NH- wherein nitrogen is attached to L in Formula (III), search is extended to other species encompassed by claims 1, 52 and 97. Thus, claim 43 is rejoined for examination.

    PNG
    media_image1.png
    271
    652
    media_image1.png
    Greyscale

	Claims 1, 2, 8, 68-70, 73, 74, 102 and 104 have been amended.
Claims 2, 74, 77, 78, 80, 89, 90, 95, 96, 99, and 102-108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Accordingly, claims 1, 3, 7, 8, 36, 43, 52, 54, 59, 60, 63, 68-70, 73 and 97 are examined to the extent of elected species.

New Grounds of Rejection
Specification
The disclosure is objected to because of the following informalities: page 194, the text of Scheme 5 is not clear (bottom left, step 1).  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 36, 43, 52, 69 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Kern” (Kern et al., Bioconjugate Chem. 2016, 27, 2081-2088, Publication Date: 07-28-2016, of record) and in view of Thalén (Thalén et al., Steroids 63:37-43, 1998, Publication Year: 1998).
Claim 1 is drawn to an ADC of budesonide or budesonide variants (a species of Formula III).
Kern teaches that three distinct approaches to adapt the cathepsin B linker strategy to the aliphatic alcohol of budesonide that differ only in their self-immolative spacer. See page 2081, col. 2, para. 3.
Kern teaches a design that PAB was linked to budesonide via an ethylene diamine spacer. See page 2082, bridging paragraph of col.1-2.
Kern teaches different spacers have different properties, e.g. stability. See page 2082, bridging paragraph of col.1-2.
Kern teaches Val-Cit-PAB-SP-budesonide linked to antibody as copied below from Fig. 1, e.g. Structures 3. 

    PNG
    media_image2.png
    449
    1347
    media_image2.png
    Greyscale

Kern’s structure 3 comprises Budesonide-SP-Linker-antibody, as shown below:

    PNG
    media_image3.png
    445
    784
    media_image3.png
    Greyscale

The spacer of Kern: 
    PNG
    media_image4.png
    71
    116
    media_image4.png
    Greyscale
comprises the structure of the species of SP in claim 52: 
    PNG
    media_image5.png
    63
    278
    media_image5.png
    Greyscale
and both Rx are fluoro, and where the left side point of attachment in the above SP structure is attached to L. This spacer reads on claim 1. (See “SP is … -C(O)-N(H)-C1-C10-alkylene-X1b- where X1b is attached to L in Formula (III)…, X1b is -NH-, N(C1-6-alkyl)-…”).
Kern teaches as set forth above. However, Kern does not teach that the budesonide has both Rx = fluoro.
Thalén teaches that for local/topical glucocorticosteroid (GC) therapy, modification of the local and systemic pharmacokinetics has been a successful mode. See Instruction.
Thalén teaches the synthesis and basic pharmacologic effects of new GCs, in which the combination of a few structural modifications favors both higher receptor affinity and enhanced hepatic inactivation rate. See Introduction, Scheme 1.
Thalén teaches two budesonide variants: (22R)- and (22S)-6α,9α-Difluoro-11β,21-dihydroxy-16α,17α-propylmethylenedioxypregn-4-ene-3,20-dione (3a and
3b). See page 38, col. 2, paras 1-3; and Table 1. The structures of 3a and 3b are shown below where X1 and X2 are F:

    PNG
    media_image6.png
    223
    385
    media_image6.png
    Greyscale

Both Rx are fluoro in the two budesonide variants (3a and 3b). See Table 1.
Thalén teaches that 3a and 3b had different relative binding affinities (higher affinity) to the receptor, compared to Budesonide. See Table 1. 
Thalén teaches that 3a and 3b have more rapid metabolism rates compared to Budesonide. See Figure 1, and page 43, col. 1, para. 2.
Thalén teaches that a favorable therapeutic index, especially of compound 3a, is expected from the in vitro results. Thus, compound 3a should be advantageous in the therapy of inflammatory diseases in which the mucous membranes are involved, such as those in the intestinal and respiratory tracts. See Conclusion.
Thalén teaches that modification of the pharmacokinetics through structural alterations could provide steroids with a better therapeutic index than those currently used. See Abstract.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to make ADC3 as taught by Kern, and to modify budesonide and to change both Rx to fluoro as taught by Thalén, because the budesonide variants e.g. 3a and 3b, would have improved pharmacokinetics for certain application. One ordinary skilled in the art would have a reasonable expectation of success. It would have been obvious to carry out the claimed modifications in an effort to synthesis structurally related compounds having possible improved properties, with a reasonable expectation of success.
Regarding claim 3, as shown above, 3a or 3b of Thalén has R4 = linear alkyl.
Regarding claims 8, as shown above, the 3a or 3b of Thalén has both Rx = fluoro.
Regarding claim 52, both Rx = fluoro and SP is 
    PNG
    media_image5.png
    63
    278
    media_image5.png
    Greyscale
. 
Regarding claim 69, the ADC3 of Kern has a di-peptide residue (highlight in blue).
	Regarding claim 70, where L is further limited, the Val-Cit of ADC3 of Kern above comprises the structure:
         
    PNG
    media_image7.png
    242
    257
    media_image7.png
    Greyscale
           

Claims 1, 3, 8, 36, 52, 69 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Kern” (Kern et al., Bioconjugate Chem. 2016, 27, 2081-2088, Publication Date: 07-28-2016, of record) and in view of Patani (Patani et al., Chem. Rev. 96,3147-3176, 1996, Publication Year: 1996).
Kern teaches as set forth above. Specially, the ADC3 of Kern is a Budesonide-SP-Linker-antibody conjugate, wherein SP is  
    PNG
    media_image4.png
    71
    116
    media_image4.png
    Greyscale
, and both Rx in budesonide are hydrogen. Therefore, the difference between the SP of Kern and SP of claim 1 is shown below:

    PNG
    media_image4.png
    71
    116
    media_image4.png
    Greyscale
           
    PNG
    media_image8.png
    68
    132
    media_image8.png
    Greyscale

The spacer of claim 1 uses a (C1-6-alkyl) to replace hydrogen connected to N.
Patani teaches that bioisosterism represents one approach used by medicinal chemist for the rational modification of lead compounds into safer and more clinically effective agents. And the use of bioisosteric replacements in drug design are common. Physiochemical properties of the bioisosteres have enhanced the potential for the successful development of new clinical agents. See Introduction.
Patani teaches that based on Grimm’s Hydride Displacement Law, methyl groups can be used as monovalent isosteres to replace hydrogen which results in compounds with similar activity. See pages 3152-3154, Tables 11-13.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to make ADC3 as taught by Kern, and to modify SP by replacing hydrogen with an isosteres, e.g. CH3, as taught by Patani, in an effort to provide structurally related compounds having similar properties, with a reasonable expectation of success. See Patani, the whole document. As such, arriving at the instantly claimed Formula III, differing in the minor substitution of  a (C1-6-alkyl), e.g CH3 in place of a hydrogen atom in the SP, would have been prima facie obvious to a person of ordinary skill in the art. 
Regarding claim 3, as shown above, the ADC3 of Kern has R4 = linear alkyl.
Regarding claims 8 and 36, as shown above, the ADC3 of Kern has both Rx = hydrogen.
Regarding claim 52, both Rx = hydrogen
Regarding claim 69, the ADC3 has a di-peptide residue (highlight in blue).
	Regarding claim 70, where L is further limited, the Val-Cit of ADC3 above comprises the structure:
         
    PNG
    media_image7.png
    242
    257
    media_image7.png
    Greyscale
           

Claims 54, 63, 68, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Kern” (Kern et al., Bioconjugate Chem. 2016, 27, 2081-2088, Publication Date: 07-28-2016, of record) and Patani (Patani et al., Chem. Rev. 96,3147-3176, 1996, Publication Year: 1996), as applied to claims 1, 3, 8, 36, 52, 69 and 70, and in view of Tsuchikama (Tsuchikama et al., US 2020/0115326 A1, effectively filed as of May 24, 2017, US 62/510,505, of record).
Kern and Patani teach as set forth above.
Kern and Patani does not teach ADC linker having Dibenzocyclooctyl-Peg4 or an ADC with two or four payloads.
However, Tsuchikama teaches at [0139] and FIG. 7A and 8 teaches DBCO-PEG4-Val-Cit-PABC and using the linker to link 4 payloads (small molecule drugs) to an antibody.
	Therefore, it would have been obvious to one of ordinary skill to attach four Dibenzocyclooctyl-Peg4-Val-Cit-PAB-SP-budesonides to an antibody to make the claimed antibody with a reasonable expectation of success for the purpose of providing budesonide to immune cells by a way of ADCs.  One of ordinary skill in the art would have been motivated to use DBCO-PEG4-Val-Cit-PABC linker/spacer as taught by Tsuchikama to make budesonide-antibody ADC as part of an “effort to expand the use of ADCs beyond the field of oncology” and different spacers and linkers would make ADCs with different properties, as taught by Kern, so ADC variants would have been useful in different situations and for different purposes.  
As regard to claim 54, the ADC has z = 4.
	As regard to claim 63, ADC with (DBCO-PEG4-Val-Cit-PAB-budesonide)4  has a L1 = 
    PNG
    media_image9.png
    149
    169
    media_image9.png
    Greyscale
, L2 = Peg4-Val-Cit linker, and L3 = 
    PNG
    media_image10.png
    130
    122
    media_image10.png
    Greyscale
.
	As regard to claim 68, as set forth above, the ADC has L=L1-L2-L3, and 
L3 = 
    PNG
    media_image11.png
    84
    152
    media_image11.png
    Greyscale
.
	As regard to claim 73, the L of ADC structure comprises (page 13, 2nd structure):

    PNG
    media_image12.png
    157
    589
    media_image12.png
    Greyscale


Response to Arguments
For the rejection of claims 1, 3, 8, 36, 52, 54, 63, 68-70, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern and in view of Tsuchikama, Applicant argues:

    PNG
    media_image13.png
    226
    641
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    784
    647
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    819
    645
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    251
    641
    media_image16.png
    Greyscale

Applicant’s arguments have been fully considered but they are partially persuasive. As set forth above, Applicant elected a species from claim 97 as an example with all variables of Formula III. Prior art does not teach or suggest the elected species. Thus, search is extended to other species. New references (Patani and Thalén) have been added for 103 rejections.
With regarding to unelected species, as set forth above, Kern teaches ASC3, a Val-Cit-PAB-SP-budesonide compound, where SP has minor difference compared with the SP encompassed with Claim 1 (when both Rx are hydrogen). Patani teaches that CH3 are widely used to replace hydrogen in medicinal chemistry to generate structurally related compounds with similar properties. Therefore, as set forth above, combined Kern and Patani would reach claim 1.
Similarly, Thalén teaches budesonide variants which have both Rx = F. These variants have improved properties compared with budesonide. Therefore, as set forth above, combined Kern and Patani would reach claim 1.
Tsuchikama teaches at [0139] and FIG. 7A and 8 teaches DBCO-PEG4-Val-Cit-PABC and using the linker to link 4 payloads (small molecule drugs) to an antibody.
Taken together, as set forth above, combined Kern, Patani and Tsuchikama teaches rejected claims. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Kern” (Kern et al., Bioconjugate Chem. 2016, 27, 2081-2088, Publication Date: 07-28-2016), Patani (Patani et al., Chem. Rev. 96,3147-3176, 1996, Publication Year: 1996) and Tsuchikama (Tsuchikama et al., US2020/0115326 A1, effectively filed as of May 24, 2017, US 62/510,505), as applied on claims 1, 3, 8, 36, 52, 54, 63, 68-70, and 73, and further in view of Lemke (Lemke et al., Foye’s Principles of Medicinal Chemistry, Chapter 44, pp. 1253, Publication Year: 2008, of record).
Kern, Patani and Tsuchikama teach as set forth above, however, they do not teach that R4 group is in the (R)-configuration.
Lemke teaches that the R-epimer was twofold more active than the S-epimer, in receptor affinity study.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teaching of the claims of Kern, Patani, Tsuchikama and Lemke to use R-budesonide, which is more active than S-budesonide, in the ADC, because doing so would potentially enhance the therapeutic efficacy of the antibody-budesonide conjugate, as taught by Lemke.

Response to Arguments
For the rejection of claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern and in view of Tsuchikama and Lemke, Applicant argues:

    PNG
    media_image17.png
    256
    643
    media_image17.png
    Greyscale

Applicant’s arguments have been fully considered but they are partially persuasive. As set forth above, new references have been added. Kern, Patani and Tsuchikama teaches the SP structure for budesonide variants. Combining teaching from Lemke as set forth above, a skilled in the art would have been motivated to use R-budesonide as claimed.

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Kern” (Kern et al., Bioconjugate Chem. 2016, 27, 2081-2088, Publication Date: 07-28-2016, of record), Patani (Patani et al., Chem. Rev. 96,3147-3176, 1996, Publication Year: 1996) and Tsuchikama (Tsuchikama et al., US2020/0115326 A1, effectively filed as of May 24, 2017, US 62/510,505, of record), as applied on claims 1, 3, 8, 36, 52, 54, 63, 68-70, and 73, and further in view of Svendsen (Svendsen et al., Molecular Therapy: Methods & Clinical Development, Vol. 4, 50-61, Publication Date: March, 2017, of record) and Dai (Dai et al., Biochemical and Biophysical Research Communications, 431, 496-500, Publication Date: 01-16-2013, of record).
Kern, Patani and Tsuchikama teach as set forth above. However, they do not teach claim 60, which is drawn to MSR1.
Svendsen teaches that macrophage targeting by antibody-directed anti-inflammatory low-dose glucocorticoid therapy is a promising approach for safe treatment of liver inflammation (whole document, Abstract in particular).
Dai teaches that the scavenger receptor MSR1 is one of three receptors on macrophage membrane. MSR1 and CD36 can account for greater than 90% of the lipid accumulation in macrophages (Introduction and Fig. 4).
	It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Kern and Tsuchikama to generate an Ab-(DBCO-PEG4-Val-Cit-PAB-SP-budesonides)4 to treat inflammation, and to use MSR1 antibody in the ADC for targeting macrophage, since MSR1 is highly expressed on surface of macrophages, as taught by Dai. The motivation is to minimize the side-effects of the ADC and enhance the therapeutic efficacy, as taught by Svendsen. 

Response to Arguments
For the rejection of claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern and in view of Tsuchikama, Svendsen and Dai, Applicant argues:

    PNG
    media_image18.png
    816
    648
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    820
    643
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    825
    643
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    71
    639
    media_image21.png
    Greyscale

Applicant’s arguments have been fully considered but they are partially persuasive. Accordingly, new reference Patani has been added. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth above, the key teaching from Svendsen is macrophage targeting by antibody-directed anti-inflammatory low-dose glucocorticoid therapy is a promising approach for safe treatment of liver inflammation. Therefore, one of skill in the art would have had motivation to develop an effective glucocorticoid therapy for liver inflammation. As set forth above, Kern and Tsuchikama teaches various glucocorticoid (i.e. budesonide)-antibody conjugate (ADC) which has potential to be useful for the therapy. As set forth above, the key teaching from Dai is that the scavenger receptor MSR1 is one of three receptors on macrophage membrane. MSR1 and CD36 can account for greater than 90% of the lipid accumulation in macrophages (Introduction and Fig. 4). A skilled person in the art would have recognized that glucocorticoid-anti-MSR1 antibody conjugate would potentially improve macrophage targeting for glucocorticoid and improve therapeutic efficacy of the ADC. Applicant cited Graversen about dexamethasone ADC. However, the teaching from Graversen would not impact the motivation to combine teachings from Kern, Tsuchikama, Svendsen and Dai as set forth above. In addition, from the teachings of the references, one of skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Thus, new rejections have been made for the reasons set forth above.

Claims 1, 3, 8, 36, 52, 54, 59, 63, 68-70, and 73 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over “Kern” (Kern et al., Bioconjugate Chem. 2016, 27, 2081-2088, Publication Date: 07-28-2016 of record) and in view of Patani (Patani et al., Chem. Rev. 96,3147-3176, 1996, Publication Year: 1996) and Bregeon (Bregeon et al., Pub. No.: US 2015/0165064 A1, Publication Date: 06-18-2015, of record).
Claims 1, 3, 8, 36, 52, 54, 59, 63, 68-70, and 73 are interpreted as drawn to an ADC comprising (Dibenzocyclooctyl-Peg4-Val-Cit-PAB-SP-budesonide)4.
AS set forth above, Kern and Patani teach an ADC comprising budesonide linked to an antibody with Val-Cit-PAB-SP.  
Kern and Patani does not teach ADC having Dibenzocyclooctyl-Peg4 or an ADC with four payloads.
However, Bregeon teaches compound IVb-8, which has DBCO-PEG4-Val-Cit-PABC and using the linker-spacer to link payload to an antibody (Q) (page 53). 

    PNG
    media_image22.png
    251
    1306
    media_image22.png
    Greyscale

Bregeon teaches that each antibody can have 4 payloads (antibody composition has (m) functionalized acceptor glutamine residues (Q) per antibody, wherein m is an integer selected from 1, 2, 3, or 4 [0255]; two acceptor glutamines per antibody heavy chain, provides a strategy to couple moieties of interest onto four acceptor glutamines per full antibody ([0857]).
Bregeon teaches that the linker has improved processes for click-chemistry functionalization, improved stability (Examples 11-13). 
	Therefore, it would have been obvious to one of ordinary skill to attach four Dibenzocyclooctyl-Peg4-Val-Cit-PAB-SP-budesonides to an antibody to make the claimed antibody with a reasonable expectation of success for the purpose of providing budesonide to immune cells by a way of ADCs.  One of ordinary skill in the art would have been motivated to use DBCO-PEG4-Val-Cit-PABC linker/spacer as that of compound IVb-8, taught by Bregeon to make budesonide-antibody ADC as part of an “effort to expand the use of ADCs beyond the field of oncology” as taught by Kern and Patani. It is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention, because the linker has improved properties for ADCs, as taught by Bregeon.
Therefore, combined Kern, Patani and Bregeon teach the ADC: antibody-(DBCO-PEG4-Val-Cit-PAB-SP-budesonide)4.
As set forth above, the ADC would meet limitations of claims 3, 8, 36, 52, 54, 63, 68-70, and 73.
As regard to claim 59, combined Kern, Patani and Bregeon teach the ADC comprises an antibody or antigen binding fragment thereof having the underlined structure (as in the compound IVb-8):

    PNG
    media_image23.png
    69
    148
    media_image23.png
    Greyscale
                    
    PNG
    media_image24.png
    122
    287
    media_image24.png
    Greyscale

where Q is an antibody, R is –CH2CH2-, n is 3.

Response to Arguments
For the rejection of claims 1, 3, 8, 36, 52, 54, 59, 63, 68-70, 73 and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kern and in view of Bregeon, Applicant argues:

    PNG
    media_image25.png
    504
    645
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    534
    647
    media_image26.png
    Greyscale

Applicant’s arguments have been fully considered and they are partially persuasive. A new reference has been added. Applicant argues that claim 1 require an SP, which is not PABC, directly bound to the steroid payload. However as set forth above, combined ADC3 of Kern and Patani teach SP which is encompassed by claim 1.  Therefore, Kern, Patani and Bregeon teach the SP of claim 1 or claim 52 as set forth above. 
Thus, new rejections have been made for the reasons as set forth above.

Claims 97 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over “Kern” (Kern et al., Bioconjugate Chem. 2016, 27, 2081-2088, Publication Date: 07-28-2016) and in view of Bregeon (Bregeon et al., Pub. No.: US 2015/0165064 A1, Publication Date: 06-18-2015 of record).
Kern teaches as set forth above. Kern further teaches ADC2 with structure shown below:

    PNG
    media_image27.png
    175
    455
    media_image27.png
    Greyscale

ADC2 has the same PABC linker as the structure on top of page 30 (claim 97).

    PNG
    media_image28.png
    157
    608
    media_image28.png
    Greyscale

Kern does not teach ADC having Dibenzocyclooctyl-Peg4 or an ADC with four payloads.
Bregeon teaches as set forth above. 
It would have been obvious to one of ordinary skill to make a budesonides-PAB-Cit-Val-antibody ADC conjugate as taught by Kern and to substitute -PAB-Cit-Val- linker with Dibenzocyclooctyl-Peg4-Val-Cit-PAB linker taught by Bregeon to generate the claimed ADC of claims, because the linker has improved processes for click-chemistry functionalization, improved stability to generate the claimed ADC of claims. One of ordinary skill in the art would have been motivated to use DBCO-PEG4-Val-Cit-PABC linker/spacer as that of compound IVb-8, taught by Bregeon to make budesonide-antibody ADC as part of an “effort to expand the use of ADCs beyond the field of oncology” as taught by Kern. It is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention, because the linker was well-known for making ADC, as evidenced by Bregeon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8, 36, 52, 69, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.: US 10,711,032 B2 (thereinafter Pat. 032 of record) in view of Kern (Kern et al., Bioconjugate Chem. 2016, 27, 2081-2088, Publication Date: 07-28-2016 of record) and Patani (Patani et al., Chem. Rev. 96,3147-3176, 1996, Publication Year: 1996).
The claims of Pat. 032 teach a compound of Formula (A) or a pharmaceutically acceptable salt, solvate, or stereoisomer thereof: 

    PNG
    media_image29.png
    277
    423
    media_image29.png
    Greyscale

or a pharmaceutically acceptable salt, solvate, or stereoisomer thereof: wherein R1 and R2 together form: 

    PNG
    media_image30.png
    193
    202
    media_image30.png
    Greyscale

Wherein R4 can be alkyl, aryl, arylalkyl; R5 is, independently in each instance, -OH, halo, alkyl, or arylalkyl (claim 1). Therefore, claim 1 teaches structure budesonide, as evidenced by Budesonide structure retrieved from PubChem (page 2, https://pubchem.ncbi.nlm.nih.gov/compound/Budesonide; retrieved on 08-02-2021). 
	The claims of Pat. 032 do not explicitly teach budesonide-antibody conjugate with a linker and spacer.
Kern teaches that budesonide has impressive potency and short circulating half-life, which would aid in limiting systemic concentrations and further decrease the risk of undesired effects (page 2081, col. 2, para. 2).
Kern teaches several budesonide ADC, i.e. Fig. 1, Structures 2 and 3. The structures comprise a budesonide, a linker, a self-immolative spacer, and an antibody, as shown below.
Kern teaches several budesonide ADC, i.e. Fig. 1, Structures 2 and 3. The structures comprise a budesonide, a linker, a self-immolative spacer, and an antibody, as shown below. The structures read on claim 1:

    PNG
    media_image2.png
    449
    1347
    media_image2.png
    Greyscale

	Kern teaches that targeted delivery of glucocorticoid steroid, such as budesonide, to immune cells have potential to treat immunological disease (Introduction).
Kern teaches that ADCs are composed of three components: a cytotoxic payload, an antibody and a linker (Introduction).
Patani teaches as set forth above.
The claims of Pat. 032 teach various glucocorticoids, including budesonide. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of the claims of Pat. 032 and Kern, to develop an antibody-budesonide conjugate, to modify SP by replacing hydrogen with a CH3 group, astaught by Patani. Because ADC can deliver budesonide to targeted sites, therefore, improve therapeutic efficacy of the drug, as recognized by Kern, and to develop structurally related compounds having similar properties, as taught by Patani..
Regarding claim 3, as shown above, the ADC 2 and 3 have R4 = linear alkyl.
Regarding claims 8 and 36, as shown above, the ADC 2 and 3 have both Rx = hydrogen.
Regarding claim 69, the ADC 2 and 3 have a di-peptide residue (highlight in blue).
	Regarding claim 70, the ADC3 have the structure:
         
    PNG
    media_image7.png
    242
    257
    media_image7.png
    Greyscale
           

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.: US 10,711,032 B2 (thereinafter Pat. 032), Kern (Kern et al., Bioconjugate Chem. 2016, 27, 2081-2088, Publication Date: 07-28-2016), Patani (Patani et al., Chem. Rev. 96,3147-3176, 1996, Publication Year: 1996) as applied to claims 1, 3, 8, 36, 52, 69, and 70, and further in view of Lemke (Lemke et al., Foye’s Principles of Medicinal Chemistry, Chapter 44, pp. 1253, Publication Year: 2008)
The claims of Pat. 032, Kern and Patani teach as set forth above, however, they do not teach that R4 group is in the (R)-configuration.
Lemke teaches that the R-epimer was twofold more active than the S-epimer, in receptor affinity study.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teaching of the claims of Pat. 032, Kern, Patani and Lemke to use R-budesonide, which is more active than S-budesonide, in the ADC, because doing so would potentially enhance the therapeutic efficacy of the antibody-budesonide conjugate, as taught by Lemke.

Response to Arguments
For the Double Patenting rejections, Applicant argues:

    PNG
    media_image31.png
    394
    638
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    651
    648
    media_image32.png
    Greyscale

Applicant's arguments have been fully considered but they are partially persuasive. Accordingly, the rejection over Appl. No. 16/407,099 or over Appl. No. 16/858,458 have been withdrawn. However, for because the claims of the instant application are still obvious in view of the claims of Pat. 032, Kern, Patani and Lemke, and a terminal disclaimer has not been filed. Therefore, the rejections above are maintained for the reasons of record.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/            Primary Examiner, Art Unit 1642